Title: To James Madison from Alexander Stuart, 20 July 1799
From: Stuart, Alexander
To: Madison, James


Sir
Lynch[bur]g july 20th. 1799
Having determined to become a candidate for a seat in the Council the ensuing Assembly; I trust you will excuse the liberty I take (who have not the pleasure of personal acquaintance) in thus making known my intentions. Should I be so fortunate as to meet with your patronage on this occasion, flowing from motives well known to your Country it would be extremely flattering to me independent of its influence on the event. I am with sentiments of respect & Esteem your very Hble Svt.
Alexr Stuart
